DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 10, filed 06/02/2022, with respect to claims 1, 3, 5 and 8 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1, 3, 5 and 8 have been withdrawn. 
Applicant’s arguments, see page 11, filed 06/02/2022, with respect to claim 1 has been fully considered and are persuasive.  The previous 35 U.S.C. § 101 rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
The prior art of record is considered to teach all elements as previously presented, and as discussed in the interview dated 06/15/2022. The amended claims presented 06/02/2022 and discussed in said interview fail to further define the structural arrangement in a way which improves examiner’s understanding of the desired structural relationships. An interview where both parties may share screens and be able to markup drawings together would be incredibly helpful to advance prosecution. 
Considering the shapes of components taught by Chang, examiner disagrees that these features are not found in Chang. Several axes may be defined on any shape. While the presented argument seemingly refers to a central axis which is perpendicular to circular base, the claim does not define an axis. Any curved shape will have a contour line and it is unclear how the device of Chang fails to teach said requirement. The semi-spherical internal surface of the device allows a plurality of surfaces to be defined in any reasonable manner. As chosen by examiner, the indicated surface is considered to fulfill said requirement.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170274176 A1 (Kelly et al.) in view of US 5368575 A (Chang).
Regarding claim 1, Kelly teaches a urinary catheter for women (Fig. 1) (3), comprising a body tube (9) which would necessarily have both a urinary catheter inner surfaces and a urinary catheter outer surface as a tube, and the urinary catheter necessarily having a urinary catheter inner cavity inside the body tube by the nature of being a hollow tube, the body tube including: 
a urinary catheter tip (11) including a urine inlet (12) and configured to enter a bladder via the urethra [0034], a urinary catheter tail (10) including a urine outlet and configured to be left outside the bladder when the urinary catheter is applied to the bladder [0034], a urinary catheter middle section, the area between (10) and (11), connecting the urinary catheter tip with the urinary catheter tail,  wherein due to a wall thickness of the urinary catheter, the urine inlet comprises: an inner cavity inlet  provided on the urinary catheter inner surface and being immediately adjacent to the urinary catheter inner cavity; and an outer cavity inlet  provided on the urinary catheter outer surface, as would be required of any hole which penetrates the wall and this requirement is therefore filled by urine inlet (12), and configured to be closer than the inner cavity inlet -2-Application No. 16 339,241Attorney Docket No. 00121.0018.OOUSto the bladder when the urinary catheter is applied to the bladder, the inlet necessarily being closer to the bladder as would be required to drain urine; and 
a fixing part (16) configured to  at least sleeve at a urinary catheter tip end of urinary catheter tip [0035], a fixing part body (Kelly Annotated Fig. 2) including a hollow cylinder [0041] with a fixing part top end opening (Kelly Annotated Fig. 2) and a fixing part tail end opening (Kelly Annotated Fig. 2), the  hollow cylinder being configured to allow the urinary catheter tip and at least a part of the urinary catheter middle section to pass through [0035].
Kelly fails to teach the fixing part having  independent parts, and two parts or components configured to be opened and closed; and a protruding and integrated support leg provided on one side of the fixing part top end opening, the support leg including: a connecting end connecting the fixing part top end opening; and an oval shaped support leg free end opposite to the connecting end and distal to the fixing part top end opening, a surface of the oval shaped support leg free end being a non-planar surface concave toward the fixing part top end opening; wherein a projection of the fixing part top end opening in a first direction has an oval shape, the first direction being parallel to an axis of the hollow cylinder; and a projection of the support leg in a second direction includes an upper contour line corresponding to the surface of the oval shaped support leg free end, the upper contour line being a curved line concave toward the connecting end, and the second direction being perpendicular to the first direction.

    PNG
    media_image1.png
    334
    701
    media_image1.png
    Greyscale

Kelly Annotated Fig. 2

Chang teaches a urethral catheter (Fig. 4) which serves as a fixing part configured to at least sleeve at a urinary catheter tip end of urinary catheter tip, the fixing part having independent parts (F and G), and two parts or components configured to be open and closed (Col. 3: ln 31-33), and the fixing part including:
a fixing part body (F and G) including a hollow cylinder (A) with a fixing part top end opening and a fixing part tail end opening (Chang Annotated Fig. 4), the hollow cylinder being configured to allow the urinary catheter tip and at least a part of the urinary catheter middle section to pass through (Col. 3: ln 20-22); and 
a protruding and integrated oval support leg (Chang Annotated Fig. 4), the circular shape fulfilling the requirement of an oval, provided on one side of the fixing part top end opening (Chang Annotated Fig. 4), the annular support leg including: a connecting end (Chang Annotated Fig. 4) connecting the fixing part top end opening; and an oval shaped support leg free end (Chang Annotated Fig. 4) opposite to the connecting end and distal to the fixing part top end opening, the oval shaped leg having a multitude of surfaces such as B1 which fulfill the requirement of “a surface of the oval shaped support leg free end being a non-planar surface concave toward the fixing part top end opening.” 
Chang further teaches a projection of the support leg in a second direction includes an upper contour line corresponding to the surface of the oval shaped support leg free end, the upper contour line being a curved line concave toward the connecting end, and the second direction being perpendicular to the first direction (Chang Annotated Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly with the fixing part of Chang in order to increase patient comfort and reduce the risk of infection (Chang Col. 2: ln 24-28).

    PNG
    media_image2.png
    794
    626
    media_image2.png
    Greyscale

Chang Annotated Fig. 4

Regarding claim 3, Kelly in view of Chang teaches the urinary catheter of claim 1.
Kelly fails to teach the annular support leg, is configured to be pressed against the periurethral tissue of the external urethral orifice, so that the position of the external urethral orifice is fixed and the external urethral orifice is configured to be enlargeable to facilitate entry of the urinary catheter tip end. 
Chang further teaches the support leg (Chang Annotated Fig. 4), is configured to be pressed against the male urethral opening (Col. 2: ln 1-3) and is capable of being pressed against a female urethral opening, therefore fulfilling the requirement “the annular support leg is configured to be pressed against the periurethral tissue of the external urethral orifice, so that the support leg is configured to be fixed relative a position of the external urethral orifice and allows the external urethral orifice to be enlarged” (Col. 1: ln 66 – Col. 2: ln 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly with the fixing part of Chang in order to increase patient comfort and reduce the risk of infection (Chang Col. 2: ln 24-28).

Regarding claim 9, Kelly in view of Chang teaches the urinary catheter for women according to claim 1. 
Kelly further teaches the urinary catheter tip (11) end extends conically outward, as seen in its tapered structure in Fig. 1, and the urinary catheter tip end conical extension part extends from the fixing part top end opening during use [0035] to first penetrate into the external urethral orifice and guide the urinary catheter tip forward as would be required during catheter installation [0035].
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Chang and further in view of US 5376094 A (Kline), hereinafter Kline.
Regarding claim 8, Kelly in view of Chang teaches the urinary catheter for women according to claim 1, but fails to teach the catheter comprises a driving part with a rod-shaped or cylindrical body, in which, at least the driving part tip is sleeved with the fixing part body, the driving part tip and the fixing part body are in sliding fit, the driving part tail is far away from the fixing part, the driving part tip inner surface of the driving part is provided with at least one driving part force application part, and a urinary catheter wall force bearing part is provided on a wall of the urinary catheter; and the fixing part body is provided with two rings near the fixing part tail end opening, and the driving part tail is provided with at least one ring.  
Kline teaches a device with a driving mechanism for use with a catheter system (Fig. 2 and 3) comprising a driving part (18) with a rod-shaped body as seen in Fig. 5 and including a driving part tip and a driving part tail (Kline Annotated Fig. 4), in which, at least the driving part tip (Kline Annotated Fig. 4) is sleeved (Fig. 1A) with the fixing part body (24), the driving part tip and the fixing part body are in sliding fit (Col. 2: lines 37-39), the driving part tail (Kline Annotated Fig. 4) is not immediately adjacent to the fixing part when the driving part is in its retracted state as seen when comparing the position of the two components in Fig. 4 as the device is actuated, the driving part tip inner surface of the driving part is provided with at least one driving part force application part, the interior tunnel which (26) travels through, and a urinary catheter wall force bearing part, via (38) which acts on the walls of the catheter, is provided on the urinary catheter wall; the fixing part body is provided with two rings (37) near the fixing part end opening, and the driving part tail is provided with at least one ring (28).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly in view of Laniado with the fixing part and driving mechanism of Kline to make the device easier to use one-handed by all users (Kline Col. 5: lines 14-17). 


    PNG
    media_image3.png
    284
    1017
    media_image3.png
    Greyscale

Kline Annotated Fig. 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781